Citation Nr: 1440335	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-47 462	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for gout.

2.  Entitlement to a higher initial disability rating for peripheral neuropathy of the right upper extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial disability rating for peripheral neuropathy of the left upper extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial, compensable disability rating for distal extremity neuropathy of the left foot.

5.  Entitlement to service connection for anemia.

6.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

7.  Entitlement to service connection for gastric ulcer.

8.  Entitlement to an increased disability rating for renal dysfunction with hypertension, to include entitlement to a temporary total rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the RO that granted service connection for peripheral neuropathy of the right upper extremity evaluated as 10 percent disabling; for peripheral neuropathy of the left upper extremity evaluated as 10 percent disabling; for distal extremity neuropathy of the left foot evaluated as 0 percent (noncompensable) disabling; and that denied service connection for anemia.  The Veteran timely appealed for higher initial ratings and appealed the denial of service connection.

These matters also come to the Board on appeal from an August 2009 rating decision that, in pertinent part, assigned a 40 percent disability rating for service-connected gout of the left great toe and right knee.  Because higher evaluations are available for gout, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition, these matters come to the Board on appeal from a February 2010 decision of the RO that, in pertinent part, denied a disability rating in excess of 20 percent for service-connected diabetes mellitus; denied service connection for gastric ulcer; and denied a disability rating in excess of 30 percent for service-connected renal dysfunction with hypertension, to include entitlement to a temporary total rating.  The Veteran timely appealed.

In January 2012, the Veteran withdrew his prior request for a Board hearing, in writing.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1976 to September 1997.

2.  On August 28, 2014, the Board was notified by the Department of Veterans Affairs (VA), Pension Management Center, that the Veteran died on August [redacted], 2014.
 

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing each of the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.




		
BETHANY L. BUCK 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


